DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 09/10/2020 has been received and placed of record.  Accordingly, claims 1-19 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “the previous residual (“propagate”, “update”) blocks” at the last two lines lacks antecedent basis. As a result, the recitation of “to each of the previous residual (“propagate”, “update”) blocks” is vague and indefinite because it is unclear of which “blocks” it is referring to. 

Claims 2 and 4-7 are also rejected because of its dependency (directly or indirectly) from claims 1 and/or 3.
Regarding claims 10 and 12, the claims are incomplete because they are not ended with a period.
Claim 13 is also rejected because of its dependency from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treichler et al (Document entitled: “Practical Blind Demodulators for High-Oder QAM Signals”; art cited by applicant).
Regarding independent claim 1, Treichler, as shown in figure 4, teaches a system for demodulating or blind searching the characteristics of digital telecommunication signals, based on the observation by sampling of a signal comprising parameters comprising, in particular, the equalization coefficients, the value 
Regarding dependent claim 2, Treichler further teaches wherein it comprises a specialized additional block (FIR EQUALIZER) connected to the outputs of the second block (AGC) and to the inputs of the decision block, this additional block implementing at least one frequency estimation module for determining the frequencies of the blind-transmitted signals and/or at least one phase module for determining the phase values of said signals (It is inherent for the equalizer to estimate and correct the amplitude, 
Regarding dependent claim 3, Treichler further teaches wherein the phase module can be arranged in an additional computation block connected to the outputs of the frequency computation block of the additional block (It is inherent for the equalizer to estimate and correct the amplitude, frequency and/phase impairments of the signal. Moreover, page 1909, left-hand column, last four lines discloses that phase is measured and determined as what phase is being transmitted.). Moreover, as pointed out in section 4 above regarding claim 3, the limitation of claim 3 is not given any patentable weight. 

	Allowable Subject Matter
Claims 8, 9, 11 and 14-19 are allowed over prior art of record.

Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10, 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Strolle et al (US 7,194,047), Crivelli et al (US 9,673,910), Pustovalov et al (US 2014/0086299), and Jia et al (US 2015/0270921) are cited because they are pertinent to the method and apparatus for blind decoding. However, none of the cited references teaches or suggests the method steps of acquisition, by a sampling, of a first plurality of the signal in order to each constitute an input of a network of L processing blocks (Gi, Fi, Hi) also referred to here as "specialized neurons", each neuron being simulated by the outputs of the preceding block, the first plurality of the signal being input into the first block simulating a first neuron of the network in order to generate a plurality of outputs of the first block; each neuron Fi being simulated by the outputs of an upstream chain Gi and stimulating a downstream chain Hi; each set of samples passes through the same processing chain; addition of a nonlinearity to each of the outputs of the last block of the network making it possible to i and updating, in each block, of the value of the parameter θi according to θi + = δθi as recited in claim 8 and the further arrangements as recited in the dependent claims 4-7 and 9-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/DON N VO/Primary Examiner, Art Unit 2636